PER CURIAM.
Edward Harold Saunders, Jr., appeals the district court’s orders denying his motion to supplement a 1994 motion and denying his motions for reconsideration.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Saunders, No. CR-94-17 (W.D.N.C. Mar. 26, 2002; May 1, 2003; May 30, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although Saunders did not file a notice of appeal from the district court’s order denying his second motion for reconsideration, we have jurisdiction to review the order because his timely filed informal brief is the functional equivalent of a notice of appeal. Smith v. Barry, 502 U.S. 244, 245, 112 S.Ct. 678, 116 L.Ed.2d 678 (1992).